Citation Nr: 0423659	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-34 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses for services rendered between September 26, 2002, 
and May 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from March 1982 to March 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2003 determination by the VA Medical 
Administration Service (MAS) in Canandaigua, New York, which 
denied entitlement to reimbursement for unauthorized medical 
expenses for services rendered September 26 and October 3, 
2002; and January 10, March 20, April 8, April 14-17, May 4-
6, May 8, May 17, May 25, June 3, June 16, and June 18, 2003.

The appeal is REMANDED to MAS via the Appeals Management 
Center (AMC), in Washington, DC; and appellant will be 
notified by VA if further action is required on his part.


REMAND

In a December 2003 Substantive Appeal, appellant checked off 
boxes therein requesting that a Board hearing be scheduled in 
Washington, D.C., and "at a local VA office before a member, 
or members, of the BVA" (i.e., a Travel Board hearing).  In 
June 2004, VA sent appellant a hearing clarification letter, 
offering him a Travel Board hearing by videoconferencing.  In 
a July 2004 written response, appellant indicated that he 
would attend a videoconference Travel Board hearing instead 
of an "in person" hearing.  Since Travel Board hearings 
(including by videoconference) are scheduled by the 
originating office (See 38 C.F.R. § 20.704(a) (2003)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

The MAS should schedule a videoconference 
Travel Board hearing, and provide 
appellant notice thereof in accordance 
with appropriate provisions.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



